Citation Nr: 1522018	
Decision Date: 05/22/15    Archive Date: 06/01/15

DOCKET NO.  09-38 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an initial rating higher than 30 percent for left great toe amputation.

2. Entitlement to a rating higher than 20 percent for peripheral neuropathy of the right lower extremity.

3. Entitlement to a rating higher than 20 percent for peripheral neuropathy of the left lower extremity.

4. Entitlement to a rating higher than 10 percent for hypertension.

5. Entitlement to an effective date prior to September 24, 2007 for a higher rating of 10 percent for bilateral diabetic retinopathy and bilateral cataract.  

6. Entitlement to an effective date prior to November 19, 2007 for a higher rating of 20 percent for left lower extremity peripheral neuropathy.  

7. Entitlement to an effective date prior to November 19, 2007 for a higher rating of 20 percent for right lower extremity peripheral neuropathy.  

8. Entitlement to an effective date prior to June 1, 2008 for a rating of 30 percent for left great toe amputation.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971 and from November 1990 to August 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Additional records are associated with the Virtual VA paperless claims processing system, which are either duplicative of the evidence of record or are not pertinent to the present appeal.  



In a May 2014 rating decision the RO proposed to find the Veteran incompetent.  In August 2014 the Veteran requested a personal hearing on this issue.  The Board refers this matter to the Agency of Original Jurisdiction (AOJ) for appropriate action.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that VA must consider entitlement to a total disability rating based on individual unemployability (TDIU) when a claimant seeks an increased rating for a service-connected disability, if a TDIU claim is expressly raised by the claimant or raised by the evidence of record.  In the notice of disagreement received in August 2008 the Veteran raised the issue of TDIU in the context of his increased rating claims for peripheral neuropathy, diabetic retinopathy, left great toe.  In a rating decision in January 2014 the RO granted TDIU effective November 19, 2007, the date the Veteran's claims for higher ratings was received.  The RO explained that TDIU was considered moot for rating purposes from October 7, 2009 as the Veteran was rated at a schedular 100 percent evaluation.  It was noted that if the Veteran's overall evaluation improves in the future, entitlement to TDIU would be reconsidered.  

The Court has held that although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation.  See Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for special monthly compensation (SMC ) under 38 U.S.C. § 1114(s) by having an "additional" disability of 60 percent or more ("housebound" rate)).  

The Veteran has been granted service connection for ischemic heart disease rated as 100 percent disabling, effective February 21, 2010.  Pursuant to Bradley, such an award does not automatically moot the pending appeal for TDIU.  However, this case is distinguishable from Bradley in that the Veteran was granted TDIU from November 19, 2007 to October 7, 2009 based on multiple service-connected disabilities, currently is evaluated as 80 percent disabled for diabetic nephropathy, and during the appeal period has been granted staged ratings of SMC under 38 U.S.C.A. § 1114(s).  Most recently, in a rating decision in May 2014 the Veteran was granted SMC based on a higher level of aid and attendance effective January 7, 2014.  The concerns raised in Bradley are not applicable in the instant case.  

The issues of higher ratings for left great toe amputation, peripheral neuropathy of the lower extremities, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1. A factually ascertainable increase in the bilateral diabetic retinopathy and bilateral cataract is not shown earlier than September 24, 2007 during the one-year period preceding the receipt of the Veteran's claim on November 19, 2007.  

2. A factually ascertainable increase in the peripheral neuropathy of the left lower extremity is not shown during the one-year period preceding the receipt of the Veteran's claim on November 19, 2007, nor is it shown prior to November 19, 2007.

3. A factually ascertainable increase in the peripheral neuropathy of the right lower extremity is not shown during the one-year period preceding the receipt of the Veteran's claim on November 19, 2007, nor is it shown prior to November 19, 2007.

4. The Veteran was granted service connection for left great toe amputation effective April 4, 2008, a 100 percent temporary rating based on hospitalization was assigned effective April 4, 2008; a 30 percent rating was assigned from June 1, 2008, the end of the first day of the month following the convalescence period.  



CONCLUSIONS OF LAW

1. The criteria for the assignment of an effective date earlier than September 24, 2007 for a higher rating of 10 percent rating for the service-connected bilateral diabetic retinopathy and bilateral cataract are not met.  38 U.S.C.A. §§ 1155, 5110, 5107 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400(o)(2)(2014), 4.84a, Diagnostic Codes 6028, 6078 (prior to December 10, 2008).  

2. The criteria for the assignment of an effective date earlier than November 19, 2007 for a higher rating of 20 percent rating for the service-connected peripheral neuropathy of the left lower extremity are not met.  38 U.S.C.A. §§ 1155, 5110, 5107 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400(o)(2), 4.124a, Diagnostic Code 8520 (2014).

3. The criteria for the assignment of an effective date earlier than November 19, 2007 for a higher rating of 20 percent rating for the service-connected peripheral neuropathy of the right lower extremity are not met.  38 U.S.C.A. §§ 1155, 5110, 5107 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400(o)(2), 4.124a, Diagnostic Code 8520 (2014).

4. The criteria for the assignment of an effective date earlier than June 1, 2008 for a 30 percent rating of the left great toe amputation are not met.  38 U.S.C.A. §§ 1155, 5110, 5107 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400, 4.71a, Diagnostic Code 5171 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in January 2008 of the criteria for establishing effective dates for the award of benefits, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in June 2008.  Nothing more was required.  

VA also has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  VA treatment records, post-service treatment records, identified and relevant private treatment records, records from the Social Security Administration, claims submissions, and lay statements have been associated with the record.  The Veteran was afforded a VA eye examinations in July 2004 and February 2008, and VA neurological examinations in May 2002 and April 2008.  Thus, with respect to the Veteran's claims for earlier effective dates for higher ratings, there is no additional evidence which needs to be obtained.  




Earlier Effective Dates for Higher Ratings

The general rule with respect to the effective date for an award of increased compensation is that the effective date of an award shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

An exception to that rule applies under circumstances where evidence demonstrates a factually ascertainable increase in disability during the 1-year period preceding the date of receipt of a claim for increased compensation.  In that situation, the law provides that the effective date of the award shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within 1 year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2). 

In all other cases, the regulations provide that the effective date will be the date of receipt of claim or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(o)(1). 

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  

In determining when a claim for increase was received, the Board notes that a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  
38 U.S.C.A. § 5101(a) ; 38 C.F.R. § 3.151(a). 

Any communication or action indicating intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  38 C.F.R. § 3.155(a).  If a formal claim has not been filed, an application form will be forwarded to the claimant and if received within 1 year form the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  

When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155(c).  VA must look to all communications from a claimant that may be interpreted as applications or claims - formal and informal - for increased benefits and is requested to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196 (1992). 

Under 38 C.F.R. § 3.157(b), once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA hospital will be accepted as an informal claim for increased benefits.  The date of the VA outpatient or hospital examination will be accepted as the date of claim.  Id. 

When the evidence is from a private physician, the date of receipt of such evidence will be accepted when the evidence furnished by or on behalf of the claimant is within the competence of the physician and shows the reasonable possibility of entitlement to benefits.  Id. at (b)(2).

The mere existence of medical records, however, generally cannot be construed as an informal claim.  Rather, there must be some intent by the claimant to apply for a benefit.  See Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006). 

A claim for VA benefits, whether formal or informal, remains pending until it is finally adjudicated.  See Adams v. Shinseki, 568 F.3d 956, 960 (Fed. Cir. 2009); 38 C.F.R. § 3.160(c).  A claim will also remain pending if VA has failed to notify the claimant of the denial of the claim.  Cook v. Principi, 318 F.3d 1334, 1340 (Fed. Cir. 2002) (en banc). 

The presumption of regularity applies to the RO's mailing of a VA decision to a veteran.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994). 

Entitlement to an effective date prior to September 24, 2007 for a higher rating of 10 percent for bilateral diabetic retinopathy and bilateral cataract

In a rating decision in October 2004, the RO assigned a separate noncompensable rating for bilateral diabetic retinopathy and bilateral cataract and included it in the evaluation for diabetes mellitus.  Diagnostic Code 7913 for diabetes mellitus provides that compensable complications of diabetes are evaluated separately unless they are part of the criteria to support a 100 percent rating, while noncompensable evaluations are part of the diabetic process under Diagnostic Code 7913.  See 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  The Veteran did not appeal this determination nor did he provide additional relevant evidence within the applicable one year period..  

On November 19, 2007, a claim for higher rating for diabetes mellitus was received from the Veteran.  Lay and medical evidence of record including treatment notes, make no indication of any intent to file a claim for increase for complications due to diabetes mellitus prior to November 2007.  

The bilateral diabetic retinopathy and bilateral cataract were rated under the prior Diagnostic Codes 6028-6078.  During the course of the appeal, VA revised the criteria for rating eye disabilities; however, the changes only apply to claims for benefits received by VA on or after December 10, 2008.  See 73 Fed. Reg. 66543 -66554 (November 10, 2008).  Thus the former Diagnostic Code 6028-6078 are applicable in the instant case.  

The former Diagnostic Code 6028 addresses senile and other cataracts.  Both pre- and post-operative cataracts are rated on impairment of vision.  A 10 percent rating under Diagnostic Code 6078 is assigned when vision in both eyes is 20/50.  See 38 C.F.R. § 4.84a, Diagnostic Codes 6028, 6078 (prior to December 10, 2008).  As to visual acuity, the best distance vision after the best correction by glasses will be the basis for rating. 38 C.F.R. § 4.75 (prior to December 2008).  

VA medical records in June 2002 show that the Veteran's corrected distant vision was 20/30 in the right eye and 20/20 in the left eye.  There was no history of eye surgery.  

On VA eye examination in July 2004, the Veteran's visual acuity for corrected far vision in the right eye was 20/25.  The corrected far vision in the left eye was 20/20.  The examiner noted that the visual field examination is within normal limits.  The diagnosis was mild non-proliferative diabetic retinopathy in each eye along with early cataract.  VA treatment records in January 2003, February 2004, and April 2005 were consistent with the July 2004 VA examination results.  

On a VA eye consult dated on September 24, 2007, the Veteran complained of a blind spot in his right eye.  He had 20/40 vision both eyes and was diagnosed with moderate non-proliferative diabetic retinopathy and cataracts in both eyes.  

On VA eye examination in February 2008, the corrected distant vision in both eyes was 20/50.  The diagnosis was bilateral moderate/severe non-proliferative diabetic retinopathy and cataracts in both eyes.  

Before November 19, 2007, there was no communication or action by the Veteran expressing intent to file a claim for increase under 38 C.F.R. § 3.155.  Prior to September 24, 2007 the Veteran was receiving treatment for his eye problems.  However, a report of examination or hospitalization must indicate that the service-connected disability worsened since the last time it was evaluated.  See Massie v. Shinseki, 25 Vet. App. 123, 132 (2011); aff'd Massie v. Shinseki, 724 F.3d 1325 (Fed. Cir. 2013).  In the instant case, the VA treatment records prior to September 24, 2007 cannot constitute informal claim under 38 C.F.R. § 3.157 as they do not show that his bilateral eye condition worsened.   

Having determined that the date of claim is November 19, 2007, the Board must consider when a factually ascertainable increase in disability was shown. 

As discussed above, on the eye consult on September 24, 2007 the Veteran's visual acuity increased in severity.  Thus a factually ascertainable increase to 10 percent under the former Diagnostic Codes 6028-6078 was ascertainable on September 24, 2007, which is the effective date that the RO in the June 2008 rating decision assigned for a 10 percent rating for bilateral diabetic retinopathy and bilateral cataract.

In summary, there is no evidence of a factually ascertainable increase in disability earlier than September 24, 2007 within the one-year period preceding the November 19, 2007 claim for increase.  Thus an effective date earlier than September 24, 2007 is not warranted for the 10 percent rating for the bilateral diabetic retinopathy and bilateral cataract.  Thus, the preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Entitlement to effective dates prior to November 19, 2007 for ratings higher than 
20 percent for left lower extremity peripheral neuropathy and 
right lower extremity peripheral neuropathy

In a rating decision in August 2002, the RO granted service connection for neuropathy in the lower extremities and assigned a 10 percent rating for each extremity.  The Veteran did not appeal this determination.  

On November 19, 2007, a claim for higher ratings for neuropathy of the lower extremities was received from the Veteran.  The Board has considered the lay and medical evidence of record including treatment notes, but there is no indication of any intent to file a claim for increase for neuropathy of the lower extremities prior to November 2007.  

Peripheral neuropathy of the lower extremities is rated under Diagnostic Code 8520.  Under Diagnostic Code 8520, a 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve; a 20 percent evaluation requires moderate incomplete paralysis; a 40 percent evaluation requires moderately severe incomplete paralysis; a 60 percent evaluation requires severe incomplete paralysis with marked muscular atrophy; and an 80 percent evaluation requires complete paralysis of the sciatic nerve.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520. 

On VA diabetes examination in May 2002, the diagnosis was mild peripheral neuropathy with some mild sensory changes and alteration of reflexes.  On VA neurology examination in May 2002, the Veteran complained of shooting pain in his extremities.  Sensory testing reveals slightly diminished pin response distally in his feet and slightly decreased vibratory sensory in his feet.  The diagnosis was mild peripheral neuropathy with some mild sensory changes and alteration of reflexes.

On VA neurology examination in April 2008, reflexes were absent in the knees and right ankle.  The left ankle could not be checked as the Veteran just had his left great toe amputated.  Sensory testing shows an absent vibratory sense in both feet.  The Veteran had decreased pin sensation distally from his upper ankle.  Gait could not be evaluated because of his recent left foot surgery.  The diagnosis was diabetic peripheral neuropathy of both lower extremities, which worsened with increased numbness, tingling, and burning pain.  The Veteran complained of having difficulty ambulating, but his problems could not be evaluated due to his foot surgery.  

Before November 19, 2007, there was no communication or action by the Veteran expressing intent to file a claim for increase under 38 C.F.R. § 3.155.  There are no VA examinations and treatment records prior to November 19, 2007 that show the Veteran's service-connected peripheral neuropathy increased in severity.  Thus prior to November 19, 2007 there are not medical records that can constitute an informal claim under 38 C.F.R. § 3.157.  See Massie v. Shinseki, 25 Vet. App. 123, 132 (2011); aff'd Massie v. Shinseki, 724 F.3d 1325 (Fed. Cir. 2013).  Furthermore, as presented above, a factually ascertainable increase to 20 percent for peripheral neuropathy is not shown until the April 2008 VA examination.  

In summary, there is no evidence of a factually ascertainable increase in disability within the one-year period preceding the November 19, 2007 claim for increase, nor does the evidence show that the criteria for a 20 percent rating was met for peripheral neuropathy prior to November 19, 2007.  Thus an effective date earlier than November 19, 2007 is not warranted for the 20 percent rating for peripheral neuropathy of the lower extremities.  Thus, the preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Entitlement to an effective date prior to June 1, 2008 for a rating of 30 percent for left great toe amputation

VA hospital records show that the Veteran was admitted on April 4, 2008 with a left foot ulcer due to uncontrolled diabetes.  On April 8, 2008 he underwent a left toe amputation.  The surgical diagnosis shows that the left foot was infected.  The discharge diagnosis was left toe ulceration/cellulitis.  

The RO in the June 2008 rating decision granted service connection for left great toe amputation secondary to diabetes mellitus effective April 4, 2008 and assigned a 100 percent temporary rating based on hospitalization.  A 30 percent rating was assigned from June 1, 2008, the end of the first day of the month following the convalescence period.  The 30 percent rating was assigned under Diagnostic Code 5171 for amputation of the great toe, which is the highest rating available under this Code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5171.  

An earlier effective date for the award of VA compensation for a service-connected condition necessarily contemplates an earlier effective for the award of service connection, itself, because the effective date of a particular evaluation for a disability can in no event precede the effective date of service connection for that same disability.  See generally, Barrera v. Gober, 122 F.3d 1030, 1033 (Fed. Cir. 1997) (Plager, J. concurring opinion) (explaining that a finding of service connection is a predicate for considering the percent of the disability or the effective date).  Thus the effective date for a 30 percent rating for the great toe amputation cannot precede the date of entitlement to service connection of April 4, 2008.  

Under 38 U.S.C.A. § 5110(a), the effective date of an award based on an original claim or on a claim reopened after a final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application.  The statutory provision is implemented by regulation, which provides that the date of entitlement to an award of service connection will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, it will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

Diagnostic Code 7913 provides that compensable complications of diabetes are evaluated separately unless they are part of the criteria to support a 100 percent rating.  Here, service connection for the Veteran's left great toe amputation was granted secondary to the service-connected diabetes mellitus.  Thus it may be presumed that the Veteran's claim for a higher rating for diabetes mellitus received on November 19, 2007 inherently included a claim of service connection for his left great toe.  However, in the instant case the effective date for his left great toe amputation is based on the date entitlement arose, which is April 4, 2008, the date his hospitalization began for his left great toe amputation.  He was assigned a temporary 100 percent evaluation from April 4, 2008 and a 30 percent rating from June 1, 2008, which was the end of the first day of the month following the convalescence period.  As the regulations provide the effective date for the grant of service connection is based on the date of receipt of the claim or the date entitlement arose, whichever is later, and June 1, 2008 is the later date there is no factual or legal basis to assign an effective date before June 1, 2008 for the left great toe amputation with a 30 percent evaluation.  For these reasons, the preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

(The Order follows on the next page.)




ORDER

An effective date earlier than September 24, 2007 for the assignment of a higher rating of 10 percent for bilateral diabetic retinopathy and bilateral cataract is denied.  

An effective date earlier than November 19, 2007 for the assignment of a higher rating of 20 percent for peripheral neuropathy of the left lower extremity is denied.  

An effective date earlier than November 19, 2007 for the assignment of a higher rating of 20 percent for peripheral neuropathy of the right lower extremity is denied.  

An effective date earlier than June 1, 2008 for the assignment of a 30 percent rating for left great toe amputation is denied.  


REMAND

As discussed above, the Veteran underwent an amputation of his left great toe in April 2008.  Subsequent VA treatment records in January 2009 show that he had a painful a callus on his stump as well as pes planus.  In December 2012 the records show an ulcer with hyperkeratotic tissue around the stump.  Although the Veteran was afforded a VA examination in December 2012 that addressed his amputation, the examiner did not address the symptoms associated with his amputation that were documented in the treatment records.  The accompanying foot examination that same month appeared to focus on his right foot rather than his left foot.  In April 2014 VA treatment records show that the Veteran was diagnosed with left foot septic arthritis and underwent a resection of the fifth metacarpophalangeal joint.  Under the duty to assist, the Veteran should be afforded a VA foot examination to determine the current level of severity, to include all symptomatology associated with his left great toe amputation.  

Similarly, the Veteran was last afforded a VA neurological examination in April 2008.  However, a thorough examination could not be conducted as the Veteran earlier that month underwent a resection of his left great toe.  His left ankle and overall gait could not be evaluated.  The examiner noted that he complained of having difficulty ambulating, but his problems could not be evaluated due to his foot surgery.  Thus the Veteran should be afforded a VA examination to determine the severity of his peripheral neuropathy of the lower extremities.

Lastly, the Veteran's claim for a higher rating for hypertension was received in November 2007.  During the current appeal period his blood pressure reading were reported on VA diabetes examination in April 2008.  Medical records throughout the appeal period show that the Veteran has been treated for hypertension.  VA records in May 2011 show his blood pressure was increasing.  Medications and doses changed including March 2010 and May 2014.  Thus the Veteran should be afforded a VA examination to determine the current level of severity of his service-connected hypertension. 

Prior to obtaining any opinion, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified.

2. The AOJ should have the Veteran scheduled for a VA examination to assess the current severity of the service-connected left great toe amputation.  The Veteran's claims file and a separate copy of this remand must be provided to the examiner for review upon examination.  All indicated tests and studies should be performed.  The examiner is asked to address the following:

a.) All symptoms attributable to the Veteran's amputation of the left great toe, including whether there is an acquired flatfoot, weak foot, or metatarsalgia associated with the amputation.  Any symptoms/disorder found to be unrelated to the left great toe amputation should be clearly identified.

b) Whether the left great toe amputation causes moderate, moderately severe or severe impairment of the left foot, to include consideration of any related functional loss of the left foot as well as the loss of use of the left foot.  

A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why. 

3. The AOJ should have the Veteran scheduled for a VA examination to assess the current severity of the service-connected peripheral neuropathy of the lower extremities.  The Veteran's claims file and a separate copy of this remand must be provided to the examiner for review upon examination.  All indicated tests and studies should be performed.  The examiner is asked to address the following:
   
All neurological abnormalities, either motor or sensory.  The examiner should report all impairment resulting from the service-connected peripheral neuropathy of the left lower extremity and right lower extremity.  The examiner should describe whether such abnormalities cause complete or incomplete paralysis, neuritis or neuralgia of any nerve.  If there is incomplete paralysis, neuritis, or neuralgia of any nerve, the examiner should identify the nerve affected and describe such paralysis as mild, moderate, moderately severe, or severe.

A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why. 

4. The AOJ should have the Veteran scheduled for a VA examination to determine the severity of his service-connected hypertension.  The examiner must review the record.  All necessary tests and studies should be conducted.  The examination should be conducted following the protocol in VA's Hypertension Examination Worksheet.

A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why. 

5. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


